08/19/2021



                                                                                 Case Number: DA 21-0176




       IN THE SUPREME COURT OF THE STATE OF MONTANA
                    Supreme Court Cause No.: DA 21-0176
ELIZABETH STROOCK,

            Plaintiff and Appellant,           ORDER
      and
ALEXANDER SIRR and ELISABETH
SIRR, husband and wife, JOHN DOES
1-5, and JANE DOES 1-5,
            Defendants and Appellees.


      APPELLANT moves, unopposed, for a thirty day extension to file her
opening brief on appeal. Appellees do not object to the motion. The Court finds
cause to grant Appellant’s Third Motion for Extension to File Opening Brief.
      WHEREFORE, IT IS HEREBY ORDERED that Appellant shall file her
opening brief by September 22, 2021.
      SO ORDERED this ___ day of August, 2021.
                                         /s/_____________________________
                                         Montana Supreme Court Justice




                                       Page 1 of 1

                                                                      Electronically signed by:
                                                                            Mike McGrath
                                                               Chief Justice, Montana Supreme Court
                                                                           August 19 2021